SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedSeptember 30, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53220 By Design, Inc. (Exact Name of Registrant as specified in its charter) Nevada 20-3305472 (State or other jurisdiction (IRS Employer File Number) of incorporation) 2519 East Kentucky Ave. Denver, Colorado (Address of principal executive offices) (zip code) (303) 660-6964 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date,November 1, 2009, was 9,197,802. EXPLANATORY NOTE This Amendment No.1 to our Quarterly Report on Form 10-Q includes restated consolidated financial statements for the three and nine months ended September 30, 2008 and 2009, which includes changes to the Company’s Balance Sheets at December 31, 2008 and September 30, 2009 and its Statement of Operations for the three and nine months ended September 30, 2008 and 2009 with respect to the correct accounting for the Company’s noncontrolling interest in its 51% owned subsidiary, to correct $40,000 which was incorrectly recorded as a distribution from accumulated deficit on the Company’s June 30, 2009 balance sheet, which should have been recorded as a reduction in additional paid in capital and to correct common stock erroneously posted as a negative balance at September 30, 2009 with the difference of $18,396 increasing additional paid in capital. Additionally, the Statement of Operations for June 30, 2009 was erroneously posted as the Statement of Operations for September 30, 2009 in the Form 10-Q for the quarterly period ended September 30, 2009.This Amendment speaks as of the original filing date of our Quarterly Report on Form 10-Q and has not been updated to reflect events occurring subsequent to the original filing date. FORM 10-Q/A By Design, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis and Plan of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 Item 4T. Controls and Procedures 18 PART IIOTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds
